FILED
                              NOT FOR PUBLICATION                               MAR 30 2010

                                                                           MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 LEROY WILLIS, Jr.,                                 No. 08-55640

               Plaintiff - Appellant,               D.C. No. 3:04-cv-02303-WQH-
                                                    JMA
   v.

 STEVE RITTER, Chief Medical Officer;               MEMORANDUM *
 et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                       for the Southern District of California
                     William Q. Hayes, District Judge, Presiding

                              Submitted March 16, 2010 **


Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Leroy Willis, Jr., a California state prisoner, appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging defendants

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

tk/Research
violated the Eighth Amendment by acting with deliberate indifference to his

medical needs. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de

novo. Sanchez v. Vild, 891 F.2d 240, 241-42 (9th Cir. 1989). We affirm.

        The district court properly granted summary judgment on Willis’s deliberate

indifference claim because there was no genuine issue of material fact as to

whether treatment Willis received was medically unacceptable. See id. at 242

(recognizing that a difference of opinion about the best course of medical treatment

does not amount to deliberate indifference).

        Willis’s remaining contentions are unpersuasive.

        Willis’s motion requesting a settlement conference is denied.

        AFFIRMED.




tk/Research                                2                                   08-55640